Citation Nr: 1641281	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-33 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to a rating in excess of 40 percent disabling for residuals of service-connected traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel




INTRODUCTION

The Veteran served in the military from July 1959 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.

In March 2014, the Board reopened the Veteran's claim of entitlement to service connection for right ear hearing loss and remanded the above-listed matters for further development and readjudication.  The AOJ has substantially complied with the Board remand instructions, so the Board may proceed to the merits of the remanded claims.   See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

While the case was in remand status, the RO issued a rating decision in May 2015 increasing the rating for TBI residuals retroactively to July 15, 2009, the date the Veteran filed his claim for an increase.  Also, while the case was in remand status, 
the Veteran filed an explicit claim for a total disability rating based on individual unemployability (TDIU).  See July 2015 Application for Increased Compensation Based on Individual Unemployability.  The RO granted the Veteran's TDIU claim in a May 2016 rating decision, retroactive to February 4, 2011, the day after the last day he worked.

The claims file contains evidence that was not before the AOJ when it issued its most recent SSOC in May 2015.  In October 2016, the Veteran waived AOJ consideration of that evidence.  The Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  While the Veteran was exposed to acoustic trauma during active military service, his left ear hearing disability is not related to his military service.

2.  The residuals of the Veteran's service-connected TBI include mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The residuals of TBI also include an episodic neck twitch.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for a rating in excess of 40 percent for residuals of TBI have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

For disabilities that are not listed as chronic, under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection:  Right Ear Hearing Loss

The Veteran asserts entitlement to service connection for right ear hearing loss.  
 
Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

In 1959 and 1961, the Veteran had normal whisper voice tests.  July 1959 Report of Medical Examination; August 1961 Report of Medical Examination.  Audiological testing was not performed.

Prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold for results recorded prior to November 1, 1967, are contained in the parentheses.

On the in-service audiological evaluation in January 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
-10 (0)
5 (15)
5 (10)
LEFT
-10 (5)
0 (10)
-5 (5)
0 (10)
0 (5)

On the in-service  audiological evaluation in February 1979, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
-
15
LEFT
5
10
5
-
40

The first audiological testing results of record are from December 1998.  On the authorized audiological evaluation in December 1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
25
25
LEFT
0
10
15
15
25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.  The examiner did not provide an opinion regarding a nexus between the Veteran's military service and hearing loss.

 On the authorized audiological evaluation in September 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
55
70
65
LEFT
15
20
55
70
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 90 percent in the left ear.  The audiologist provided no opinion with respect to a nexus between military service and the diagnosed hearing loss.

On the authorized audiological evaluation in October 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
65
65
LEFT
15
15
50
65
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.

The October 2009 VA examiner opined that the Veteran's right ear hearing loss was not caused by or a result of acoustic trauma during military service.  The examiner explained that, although the Veteran received numerous hearing tests during military service, there was no significant decrease in hearing acuity in the right ear that exceeds test-retest.  The examiner noted that this was in contrast to the left ear, for which there was a significant decrease at 4000 Hz.

On the authorized audiological evaluation in May 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
65
65
LEFT
10
10
50
65
65

Speech audiometry revealed speech recognition ability of 90 percent in both the right and left ears.

The VA examiner provided an opinion on tinnitus, but not on the connection between the right ear hearing loss and military service.

On the authorized audiological evaluation in October 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
55
60
LEFT
15
15
55
60
65

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 94 percent in the left ear.

The October 2012 VA examiner checked a box indicating that the Veteran's hearing loss was at least as likely as not related to his active military service.  She explained that there was a significant threshold at 4000 Hz in the left ear from the first available (in-service) hearing evaluation in 1966 showing normal hearing sensitivity bilaterally to the Veteran's retirement hearing evaluation in 1979.

However, with respect to the right ear, she noted that there was "no evidence that the hearing loss...was caused by military noise exposure, as there was no hearing loss in the right ear at separation and no significant permanent shift from the exam in 1966 to the exam in 1979."  She noted that hearing loss caused by acoustic trauma occurs at the time of trauma, therefore, she concluded, it is less likely than not that the Veteran's right ear hearing loss was caused by military trauma.

The record also contains several private audiological reports.  A May 2009 report from a private audiologist indicates normal looking tympanic membranes and normal tympanograms.  The audiologist noted mild falling to severe frequency hearing loss between 1500 Hz and 8000 Hz bilaterally.  The private audiologist opined that the Veteran's hearing loss and tinnitus is consistent with a noise induced hearing loss that began during his time of service.  She did not provide any further rationale.

On the private audiological evaluation in April 2009 upon which the May 2009 report was based, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
70
65
LEFT
15
20
55
70
70

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 82 percent in the left ear.  (It is not apparent from the report which word list was used for the speech audiometry, so those findings are not sufficient for rating purposes.  The results are included for completeness.)

An April 2011 letter from a private audiologist indicates that the audiologist reviewed VA audiograms from 1998 to 2010.  She provided an opinion relating to the Veteran's tinnitus, but did not discuss the relationship between hearing loss and the Veteran's military service.  In providing her opinion on tinnitus, she noted the in-service threshold in the left ear and also noted that the Veteran's tinnitus was worse in the left ear.  Those observations formed a significant part of the basis for her opinion that the Veteran's tinnitus was related to his military service.


Analysis

The above-evidence establishes a right ear hearing disability.  In-service acoustic trauma was previously established, including as documented in the rating decisions granting service connection for left ear hearing loss and tinnitus.  Therefore, the remaining question is whether the Veteran's current right ear hearing disability is causally related to his military service.  See Shedden, 381 F.3d at 1167.  

The Veteran's service treatment records do not indicate that he was diagnosed with or treated for symptoms of sensorineural hearing loss in his right ear during service.  For instance, his separation examination noted normal hearing in his right ear.  See February 1979 Report of Medical Examination; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20db, and higher threshold levels indicate some degree of hearing loss").  Thus, the Board finds that chronic sensorineural hearing loss in the Veteran's right ear did not manifest during his service.

The first diagnosis of chronic sensorineural hearing loss in the Veteran's right ear was made many decades after service.  See, e.g., September 2008 VA Examination (diagnosing hearing loss).  Because the Veteran's right ear hearing loss was not manifest to a compensable degree within one year of his separation from service, service connection may not be presumed.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board notes that service connection for a sensorineural hearing disability may be established by showing a continuity of symptomatology because the VA treats sensorineural hearing loss as an organic disease of the nervous system.  38 C.F.R. §§ 3.303(b), 3.309(a); M21-1MR III.iv.4.B.12.a; see also Walker, 708 F.3d at 1338-39.  However, the evidence of record indicates that the Veteran has not had continuous trouble hearing since service.  The evidence of record indicates that he did not seek any medical diagnosis or treatment for roughly 20 years after he left the service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (permitting consideration of delay in reporting symptoms).  There is no other evidence indicating that the Veteran continuously experienced symptoms of hearing loss after service.  For these reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has experienced continuous symptoms of hearing loss since his active service and service connection under Section 3.303(b) is not warranted on this record.  Walker, 708 F.3d at 1338-39.

The only remaining avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  

The Board acknowledges the Veteran has submitted for consideration his belief that his right ear hearing disability was caused by in-service noise exposure.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. decreased hearing); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the etiology of a medical condition.  Davidson, 581 F.3d at 1316; King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the etiological opinions of this Veteran, who lacks training in a medical profession and whose opinions address a complex acoustic and medical history and delayed onset of symptoms in his right ear, are not competent evidence of the etiology of the Veteran's right ear hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The best medical evidence regarding the etiology the Veteran's right ear hearing disability is in the reports of the October 2009 and October 2012 VA examinations.  

As noted above, both the 2009 and 2012 VA examiners opined that the Veteran's right ear hearing loss was less likely than not related to his military service.  Both noted that the left ear showed a threshold shift at 4000 Hz, while the right ear did not.  The examiner's also both accurately reviewed the Veteran's medical history and noted the normal right ear hearing at separation.

The Veteran, through his representatives, argues that the October 2012 made no differentiation between the etiology of the right ear and left ear hearing loss.  The Veteran relies on the fact that the examiner checked a box with a preprinted finding that the Veteran's hearing loss was "more likely than not" related to his military service.  However, in the rationale portion, the VA examiner explicitly differentiated her findings with respect to the left ear (more likely than not caused by military noise exposure) and the right ear ("no evidence" of a nexus).  The Board must read medical reports as a whole.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board finds that the positive nexus opinion was explicitly limited to the left ear and that the examiner provided a negative opinion with respect to the right ear. 

There is no evidence contrary to these findings that has significant probative value.  The May 2009 report contains a marginally positive nexus opinion (without differentiating between right and left ear hearing loss), but contains no rationale.  A statement without a discussion of the factual basis or medical principles supporting the opinion has little probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In addition, the report merely states that the Veteran's hearing loss "is consistent with" military noise-induced hearing loss.  The Board finds this positive opinion is entitled to very little probative weight and is outweighed by the more thoroughly explained negative opinions of the October 2009 and October 2012 VA examiners.  Moreover, the VA examiners' opinions are also supported by the absence, in the record, of any complaint regarding hearing loss for nearly twenty years following the Veteran's separation from service.  See Maxson, 230 F.3d at 1333.  

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim, but he has submitted no competent medical evidence that has probative value equal to that of the negative opinions of the VA examiners.  See 38 U.S.C.A. § 5107(a).  The Board concludes that there is no etiological link between the Veteran's current right ear hearing disability and his active service.

Accordingly, after considering the evidence of record in its entirety, the Board concludes that the preponderance of the evidence is against the claim for service connection for right ear hearing loss.  Thus, the benefit of the doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2014).

Increased Rating for Service-Connected TBI

The Veteran filed a claim for an increased rating for his service-connected traumatic brain injury (TBI) in July 2009.  The TBI was originally assigned a noncompensable evaluation in 1979.  In a May 2015 rating decision, the RO assigned a 40 percent rating effective the date of the Veteran's claim.  (Also, as noted in the Introduction, the RO granted, in a May 2016 rating decision, entitlement to TDIU based, in part, on the TBI.  The Veteran has not yet appealed any aspect of that decision.)

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of TBI are evaluated under Diagnostic Code 8045.  38 C.F.R. § 4.124a (2015).  The criteria under Diagnostic Code 8045 provide that there are three main areas of dysfunction that may result from a traumatic brain injury (TBI) and have profound effects on functioning:  cognitive (which is common in varying degrees after TBI), emotional/behavioral dysfunction, and physical (including neurological).  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others may.  Symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches or Meniere's disease, even if that diagnosis is based on subjective symptoms should be evaluated separately, rather than evaluated under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Under DC 8045, emotional/behavioral dysfunction should be evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Physical (including neurological) dysfunction should be evaluated based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  Residuals not listed here that are reported on an examination should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The regulations direct the adjudicator to consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

Note (1) to the Diagnostic Code explains that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation may not be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation should be assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation for each condition may be assigned.

Note (2) indicates that symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3) explains "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4) notes that the terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

The 10 important facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id.  The table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" provides the following evaluations:

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: 

0 - No complaints of impairment of memory, attention, concentration, or executive functions. 

1 - A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. 

2 - Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. 

3 - Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment. 

Total - Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: 

0 - Normal. 

1 - Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

2 - Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. 

3 - Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

Total - Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: 

0 - Social interaction is routinely appropriate. 

1 - Social interaction is occasionally inappropriate. 

2 - Social interaction is frequently inappropriate. 

3 - Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: 

0 - Always oriented to person, time, place, and situation. 

1 - Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation. 

2 - Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation. 

3 - Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Total - Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: 

0 - Motor activity normal. 

1 - Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2 - Motor activity mildly decreased or with moderate slowing due to apraxia. 

3 - Motor activity moderately decreased due to apraxia. 

Total - Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: 

0 - Normal.

1 - Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system). 

2 - Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS. 

3 - Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS. 

Total - Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations as follows: 

0 - Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety. 

1 - Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light. 

2 - Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: 

0 - One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are:  Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects. 

1 - One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 

2 - One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3 - One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: 

0 - Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1 - Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.

2 - Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas. 

3 - Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs. 

Total - Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows:

Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

See 38 C.F.R. § 4.124a , Diagnostic Code 8045.

The pertinent medical evidence of record includes VA examinations in November 2009, May 2013, and November 2015.

At the November 2009 VA examination, the examiner reviewed the Veteran's medical history and conducted a thorough examination.  With respect to impairment of memory, attention, concentration, and executive functions, the examiner found mild memory loss based on the Veteran's complaints, but without objective evidence on testing.  The 2009 VA examination supports assignment of a "1" for the memory/executive function factor.  (The Board notes, as discussed further below, that the report does not explicitly indicate whether any objective memory testing was performed.)

The next factor is judgment which was found to be normal warranting assignment of a "0".  The 2009 VA examination supports a "0" only for the social interaction factor based on findings of "routinely appropriate" social interaction.  Orientation was normal, so warrants assignment of "0".  Motor activity, visual/spatial orientation, communication, and consciousness were all found to be normal warranting assignment of "0" for each factor.  The examiner opined that subjective symptoms did not interfere with work, instrumental activities of daily living, or social relationships.  This warrants a "0" for the subjective factor.  The examiner opined that the Veteran had one or more neurobehavioral effects that did not interfere with workplace or social interaction which warrants a "0".  Notably, however, the examiner did document one incident of jerking of the head, but only after the examiner told the Veteran he had not noticed any head jerks as reported by the Veteran.

The May 2013 VA examiner found objective evidence of mild memory impairment which warrants assignment of a "2" for that factor.  Judgment, social interaction, orientation, visual/spatial orientation, communication, and consciousness were all found to be normal which warrants assignment of a "0" for each of these factors.  Motor activity was found to be mildly decreased or with moderate slowing due to apraxia which warrants a "2".  There were no subjective symptoms of neurobehavioral effects noted, so a "0" is appropriate for each factor.  The examiner also noted the tic, but opined that, while it has a negative cosmetic effect, it did not otherwise affect function.

The November 2015 VA examiner also went through the Veteran's medical history and performed a complete physical examination.  The examiner found objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  This warrants a "2".  Judgment, social interaction, orientation, motor activity, visual/spatial orientation, communication, and consciousness were all found to be normal, so warrant a "0" for each factor.  In addition, the examiner found no subjective symptoms or neurobehavioral effects, also warranting "0" for each of these factors.  The examiner also noted the chronic acquired motor tic ("episodic neck twitch").  The examiner opined that the Veteran's ability to work was impacted only by his mild memory loss.

The 2015 VA examiner also provided an opinion that the service-connected TBI caused amnestic mild cognitive impairment with a post-traumatic motor tic movement.

The highest value assigned, based on all of the VA examinations, for any of the factors for evaluating traumatic brain injury is a "2".  Assignment of a "2" for any factor warrants a 40 percent disability rating.  Giving the Veteran the benefit of every doubt, the earliest medical evidence warranting the assignment of a "2" was the November 2009 VA examination.  The assignment of an effective date of the date of claim (which is what the RO has done) also gives the Veteran the benefit of every doubt.  

There is no competent medical evidence which supports assignment of a rating higher than 40 percent disabling for residuals of TBI.  Under the schedular criteria, a higher rating would only be warranted if one of the factors was assigned a value of "3" or "total."  That is not the case here, so no higher rating is warranted for any portion of the appeal period.

With respect to the Veteran's own assertion that he is entitled to a higher rating, the record does not indicate that he has any relevant medical training and the evaluation of residuals of a TBI requires specialized knowledge, training, and experience, including the ability to perform sophisticated tests.  The Veteran's opinions are not competent evidence of the severity of his condition.  Davidson, 581 F.3d at 1316; King, 700 F.3d. at 1344-45.

Accordingly, after considering the evidence of record in its entirety, the Board concludes that the preponderance of the evidence is against the claim of entitlement to a rating in excess of 40 percent disabling for residuals of TBI.  Thus, the benefit of the doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2014).

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For increased-rating claims, section 5103(a) requires the Secretary to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009).  The notice should also inform the claimant with respect to how disability ratings and effective dates are assigned.  Id.

Notice was provided to the Veteran in July 2009 and September 2009, prior to the initial adjudication of his claims.  He received additional, relevant notice on multiple occasions, including in the March 2014 Board decision, rating decisions, and statements of the case.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  In addition, the notice letters informed the Veteran of the elements of and evidence needed to substantiate service connection and increased rating claims, including all of the notice requirements set forth in Vazquez-Flores.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.

In a March 2014 remand, the Board directed the AOJ to obtain any outstanding records for treatment of the Veteran received from VA facilities, particularly including the Kansas City VAMC for the period 1990 to September 15, 1998.  The RO attempted to obtain the records, including by sending multiple requests.  See April 2014 Request to Kansas City VAMC; May 2014 Request to Kansas City VAMC. The facility provided all records in its possession, but determined that the records from the date range at issue could not be located.  This finding and the efforts made to locate the records were documented in a May 2014 letter sent to the Veteran notifying him of the unavailability of the identified records.  The RO substantially complied with the Board's March 2014 instructions and VA has fulfilled its duty with respect to the Kansas City VAMC records.  The record indicates further attempts to obtain these records would be futile.  38 C.F.R. § 3.159.

The March 2014 Board remand also instructed the AOJ to attempt to obtain from the Munson Army Hospital from 1979 to 2006.  The AOJ sent a request to the National Personnel Records Center in April 2014 to locate all available records from the Munson Army Hospital during the specified date range.  The NPRC responded by sending all available records in April 2014.  Moreover, a February 2015 PIES report included in the electronic claims file documents the efforts to obtain the records for each of the years specified.  The Veteran was notified of these efforts in an October 2014 letter.  Importantly, the record contains some Munson Army Hospital records from the specified years.  The Veteran responded to the notification letter by stating that the records in the claims file are the records to which he was referring.  See October 2014 Statement in Support of Claim (stating in response to the notification letter regarding the development attempted in compliance with the remand:  "I have personally seen the records from Munson Army Hospital in my VA claims file.").  The Board finds that the AOJ substantially complied with its remand instructions with respect to the Munson Army Hospital records.

The Veteran has not identified any other records allegedly relevant to his claim.  VA has satisfied its duty to obtain records.
  
Additionally, the Veteran was provided relevant VA examinations with respect to his hearing loss in September 2008, October 2009, May 2010, and October 2012.  He was provided VA examinations with respect to the residuals of his TBI in November 2009, May 2013, and November 2015.  As these VA examiners considered the entire record (claims folder and VA treatment records), noted the history of the disability, addressed relevant evidence, and provided a rationale for their opinions, the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The adequacies of the examinations and resulting opinions have not been challenged by the Veteran or his representatives.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to a rating in excess of 40 percent disabling for residuals of service-connected TBI is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


